Title: To John Adams from Mercy Otis Warren, ca. 4 September 1785
From: Warren, Mercy Otis
To: Adams, John


          
            Sir
            Milton [ca. 4] sept 1785
          
          The account of your sons arrival you will have from Himself.— the pleasure his Friends receive from his return you will not doubt, and in Every instance where my advice or attention may be Either useful or pleasing be assured I shall treat him as my own, not only from that long Friendship I have felt for his parents Backed by their perticuler request, but from the affection I dare say his amiable manners will Always secure.
          That the Dreamers have augured: & the prophets long since foretold Mr Adams would be the first American minister to the Court of Great Britain is not more Certain than the General satisfaction Expressed in the Complition of this event. and though it is a station attended with Difficulty & Fatigue—requiring much Delacacy & address, I have no doubt his abilities & perseverance are adequate to the important trust. Nor will the Train of Emmissaries who delight in mischief affect His Reputation Integrity or Vigalence.— However Variegated in shape, or shaded with such dazzling lights as might put out the Eye of one less firmly attached to the interest of his Country.
          Yet there are few Characters so impeccable that their is no danger, of loosing sight of Their patriotism amidst the Golden mists which remarkably pervade a Certain Island. speculatists have observed that this shining Fog, is more or less apt to injure the optics of the Greatest polititians & statsmen. But Neither Balls Nor Birth days or the Nameless Favours that the Dignified splendour of Either sex Can bestow, will I trust influance the probaty of a Gentleman who has Braved the ordeal tryal (even in the purlieus of a Brilliant Court), & that has stood the test for more than seven years amidst jaring Factions on Each side the atlantic that would Equally have rejoiced in his fall.
          I Cannot see any thing you sir have to dread from a Late appointment. Nor have I penetration to discover anything pitiable in your situation. as to Envy I Cannot be so Explicit. it is a kind of Canker worm that Generally Crawls round the Loftiest Branches, & grows meagre in the innutritious soil that Genders it. it is a Reptile that may infest but Seldom destroys the Heart of oak. and while you Enjoy the Dignity of office, may self approbation, ever Counterballance the Malignancy of Rivalships. These may weaken the Hands, but seldom depress the Heart of true Magnanimity.
          Your next question is when shall I again see my Friend Warren in public life. I answer when Republic are Famed for Their Gratitude, & the Multitude learn to Discriminate. when they more Respect Their Real Friends than they admire the populer Demagouge or the luke warm adherents to public liberty, who have sacrificed nothing in the Cause & held the powerful Ballance of Wealth which in all Countrys, outweighs the shining qualities of Honest patriotism, and not before. He has never retreated from the service of his Country. perticuler Circumstance which I dare say mr Adams would have thought weighty, led him at a Certain period to decline several Honorary offices. this his Enemies have industriously improved to prevent his Reelection. While his independency of spirit supported by the Rectitude of his intentions never suffered him to make the smallest Exertions to Counteract. yet Notwithstanding his fondness for private life, if his Country should Ever again require his services Depend upon it he will step forth with the same indefatigable Zeal & Integrity that has hitherto distinguished his Character—
          Mr Dana is appointed one of the Judges of the supreme Court. Mr Warren bids me tell you he thinks this the only Circumstance that marks with any degree of Reputation the administration of Hancock.
          Mr Gerry will not be Elegable by the Confederation as a Delegate to Congress after November. I wish his Countrymen may never forget his Merits. But if his Happiness depended on Their Favour, probably he might long pursue without Ever overtaking the Phantom. But I have Reason to beleive he means in future to build on the more solid Base of Domestic Felicity—
          I fear your very Elegeble situation at the Court of London will Hush Every Future sigh for the silent Hills in the Neighbourhood of Tremont, and perhaps before you return to your Native Land your Frinds, who now ardently wish for your soceity may stand in the presence of a Monarch Infinitely superior to the Bustling potentates of this Spec. of Creation.—
          Shall I ask the Favour of you sir to transmit by some safe Conveyance the Enclosed to your young Friend in lisbon, and shall I ask you if Their is a probability of a treaty with portugal. Nothing would have induced this young Gentleman to have fixed himself in a Country where the Religion the Manners & the Goverment are so differant to the liberal Ideas in which he has been Educated, but the promise of a Consuler appointment from many of the most Respectable Members of Congress. He has been long kept in suspence Because Congress do not appoint where no treaties are Formed, and perhaps there may yet be time for you to Give a hint in his Favour, if you think his Merits & his Fathers services deserve this small Consideration. I know you must be sensible this uniform patriot has long laboured in the arduous struggle for the liberties of his Country: without any Emolument Either of Honour or profit, to Himself or his Family. a small appointment in a distant Country to an amiable son is a very inadequate compensation for his Fatigues & his sufferings—
          You will Excuse this Freedom of Communication from one who / subscribes very Respectfully, / Your Friend & / Humble servant
          
            M Warren
          
        